Exhibit 32.1 Certification of Principal Executive Officer and Principal Financial Officer Pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 In connection with the Transition Report of Catalyst Lighting Group, Inc. (the "Company") on Form 10-K for the three month period ended December 31, 2010 as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Eric Stoppenhagen, certify, pursuant to 18 U.S.C. ss. 1350, as adopted pursuant to ss. 906 of the Sarbanes-Oxley Act of 2002, that to my knowledge: (1) The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Eric Stoppenhagen Eric Stoppenhagen Principal Executive Officer Principal Financial Officer February 2, 2011
